Case 1:19-cv-02594-RM Document 47 Filed 11/06/19 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:19-cv-02594-RM

UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

       Plaintiff,

v.

MEDIATRIX CAPITAL INC.,
BLUE ISLE MARKETS INC. (St. Vincent & the Grenadines),
BLUE ISLE MARKETS LTD., MICHAEL S. YOUNG,
MICHAEL S. STEWART, and BRYANT E. SEWALL,

       Defendants,

and

MEDIATRIX CAPITAL FUND LTD., ISLAND TECHNOLOGIES LLC, VICTORIA M.
STEWART, MARIA C. YOUNG, HANNA OHONKOVA SEWALL, MICHAEL C. BAKER,
WALTER C. YOUNG III, ARUAL LP, WEST BEACH LLC, SALVE REGINA TRUST, TF
ALLIANCE, LLC, CASA CONEJO LLC, HASE HAUS, LLC, DCC ISLANDS
FOUNDATION, KEYSTONE BUSINESS TRUST, WEINZEL, LLC, THE 1989
FOUNDATION, MEDIATRIX CAPITAL PR LLC, MEDIATRIX CAPITAL, LLC, and BLUE
ISLE MARKETS INC. (Cayman Islands),

       Relief Defendants.


      THIRD UNOPPOSED MOTION FOR EXTENSION OF TIME FOR RELIEF
       DEFENDANT ARUAL LP TO ANSWER OR OTHERWISE RESPOND TO
                    COMPLAINT AND JURY DEMAND


       Relief Defendant Arual LP (“Arual”), through undersigned counsel, respectfully requests

a third extension of time up to and including November 27, 2019, for Arual to answer or

otherwise respond to Plaintiff’s Complaint (ECF #1) (“Complaint”). In support of this motion,

Arual states the following:
Case 1:19-cv-02594-RM Document 47 Filed 11/06/19 USDC Colorado Page 2 of 4




        Certificate    of    Compliance    with       D.C.COLO.LCivR       7.1(a):   Pursuant   to

D.C.COLO.LCivR 7.1(a), counsel for Arual conferred in good faith with Plaintiff’s counsel.

Plaintiff does not oppose the relief requested in this motion.

        1.      Plaintiff filed its Complaint in this action on September 12, 2019. (ECF #1.)

Arual was served with the Complaint via e-mail on September 18, 2019.

        2.      On October 8, 2019, Arual requested an extension of time to October 23, 2019

(ECF #32), which was granted by this Court on October 8, 2019 (ECF #33).

        3.      Additionally, on October 23, 2019, Arual requested a second extension of time to

November, 6, 2019 (ECF #39), which was granted by this Court on October 24, 2019 (ECF #40).

        4.      Good cause exists to grant this motion.       Plaintiff and Arual are continuing

settlement discussions.

        5.      This motion is brought in good faith by Arual and not for purposes of delay as the

case has not yet been set for trial.

        6.      Arual has requested the aforementioned two previous extensions of time.

        7.      Pursuant to D.C.COLO.LCivR 6.1(c), a copy of this motion for extension of time

is being served contemporaneously upon Plaintiff and Arual.

        8.      By filing this motion, Arual expressly reserves and does not waive its rights to

assert any defense, including but not limited to Fed. R. Civ. P. 12(b) defenses.

        WHEREFORE, Arual respectfully requests that it be granted a third extension of time up

to and including November 27, 2019, to answer or otherwise respond to the Complaint.



        Respectfully submitted this 6th day of November, 2019.



                                                  2
Case 1:19-cv-02594-RM Document 47 Filed 11/06/19 USDC Colorado Page 3 of 4




                                  s/Thomas J. Krysa
                                  Thomas J. Krysa, #28440
                                  David B. Meschke, #47728
                                  BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                  410 17th Street, Suite 2200
                                  Denver, CO 80202
                                  Phone: 303.223.1100
                                  Fax: 303.223.1111
                                  Email: tkrysa@bhfs.com
                                           dmeschke@bhfs.com

                                  Attorneys for Relief Defendant Arual LP




                                     3
Case 1:19-cv-02594-RM Document 47 Filed 11/06/19 USDC Colorado Page 4 of 4




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 6th day of November, 2019, I electronically
filed the foregoing THIRD UNOPPOSED MOTION FOR EXTENSION OF TIME FOR
RELIEF DEFENDANT ARUAL LP TO ANSWER OR OTHERWISE RESPOND TO
COMPLAINT AND JURY DEMAND with the Clerk of the Court using the CM/ECF system
which will send notification of such filing to the following counsel:

Stephen C. McKenna                                    Vivian R. Drohan
Mark L. Williams                                      Drohan Lee LLP
U.S. Securities & Exchange Commission-                680 Fifth Ave
Denver                                                New York, NY 10019
1961 Stout Street, Suite 1700                         Telephone: (212) 710-0004
Denver, CO 80294-1961                                 Fax: (212) 710-0003
Telephone: 303-844-1000                               Email: vdrohan@dlkny.com
Fax: 303-844-1068
Email: mckennas@sec.gov                               Attorney for Defendants Mediatrix Capital
       WilliamsML@sec.gov                             Inc., Blue Isle Markets Ltd., Michael S. Young,
                                                      Michael S. Stewart, Bryant Sewall, and Blue
Attorneys for Plaintiff                               Isle Markets Inc. (Cayman Islands)

Jeffrey Robert Thomas                                 Tamera D. Westerberg
Thomas Law LLC                                        Wheeler Trigg O’Donnell LLP
3773 E Cherry Creek North Drive                       370 17th Street, Suite 4500
Suite 600                                             Denver, CO 80202
Denver, CO 80209                                      Telephone: (303) 244-1963
Telephone: 720-330-2805                               Fax: (303) 244-1879
Email: jthomas@thomaslawllc.com                       Email: westerberg@wtotrial.com

Attorney for Defendants Mediatrix Capital             Attorney for Defendant Walter C. Young, III
Inc., Blue Isle Markets Ltd., Michael S. Young,
Michael S. Stewart, Bryant E. Sewall, Victoria
M. Stewart, Maria C. Young, Hanna Ohonkova
Sewall, and Blue Isle Markets Inc. (Cayman
Islands)



                                            s/Kate M. Meade
                                            Kate M. Meade, Paralegal

19925937




                                                  4
